DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  “at beginning of the reduced speed zone” should be --at the beginning of the speed zone--; “located at end of the reduced speed zone” should be --located at the end of the reduced speed zone--; “deactivate and the speed regulating governor” should be --deactivating the speed regulating governor--; and “to allow driver” should be --to allow a driver--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the receiver" in both the eleventh line of the amended claim and in the next to last line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, these receiver terms are interpreted to be the “transceiver” introduced in line six.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer (2,780,300)  in view of Robinson et al. (6,016,458), Teteak (US 2013/0158847), and Baroukh et al. (GB 2,441,348, see previously provided copy).
	Regarding claim 1 (as best understood), Beyer discloses a vehicle speed regulation apparatus and system, comprising: 
	at least two speed control transmitter apparatuses (e.g., 7 and 11) located at beginning of a reduced speed zone (e.g., at intersection 2) and end of the reduced speed zone (e.g., the beginning of high speed/straight section 11 can be reasonably interpreted to be the end of the reduced speed zone; see Col. 2, lines 2-19 describing how the various transmitters cooperate to define different speed zones), each of the speed control apparatuses a transmitter for communicating with a vehicle (see e.g., Col. 1, lines 60-63); 
	a transceiver (43) configured with the vehicle to receive the communications from the at least two speed control apparatuses (see e.g. , Col. 2, lines 17-19); 

	wherein the transmitter of the speed control apparatuses located at beginning of the reduced speed zone (e.g., transmitter 7) is configured to send a wireless signal to the receiver of the vehicle indicative of a speed limit requirement in the reduced speed zone (see Col. 4, lines 60-64 describing receiving a signal limiting the speed to 25mph), and responsive to said wireless signal the speed regulating governor is configured  to limit the speed of a vehicle's engine to reduce the speed of the vehicle to the speed limit; and Application No. 16/014,728 
	wherein the transmitter of the speed control apparatuses located at end of the reduced speed zone (e.g., transmitter 11 as the beginning of another speed zone can be reasonably interpreted to also be the end of the last speed zone) is configured to send a wireless signal to the receiver of the vehicle to deactivate the speed regulating governor to allow driver of the vehicle to accelerate the vehicle's speed at will (i.e., upon entering the high speed zones 10/11, the governor is no longer set to limit the speed of the vehicle, which can be reasonably interpreted to be “deactivated” and allowing for the driver to accelerate to any desired speed).
 	Beyer does not specifically provide for the devices having a front panel, display screen, control panel or a programmable solar powered controller.
	Robinson teaches another automatic speed control apparatus and system (10) that includes a control apparatus (20) with a front panel and display that is mounted upon a 
	Teteak teaches another automatic speed control apparatus and system (10) including a speed control apparatus (14) having a front panel (see front of transmitter 16 in Fig. 1) and internal control mechanism (e.g., processor 22) and transmitter (18) for sending a control signal to a vehicle’s transceiver (24) on a speed limit in a specified area.
	Baroukh teaches another automatic speed control apparatus and system using a governor (17; see page 7 lines 1-3) to limit the amount of fuel to the engine.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the system of Beyer to include a powered display/sign using a renewable/solar power supply for the transmitters as taught by Robinson,  to make the controllers programmable as taught by Teteak, and to use a fuel supply governor as taught by Baroukh to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a renewable energy source in remote locations, such as traffic signs; using programmable controllers to allow the system to be modified/adjusted for different times/events/conditions; and substituting one known element, e.g., fuel governors for another, e.g., combustion air governors) to known devices (e.g., speed controllers using wireless signals to automatically control the speed of vehicles) ready for improvement to yield predictable results (e.g., a speed control system that can be readily adjusted based on various conditions or 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive.  Particularly, the applicant argued that the present claim requires two speed control apparatuses, one at the beginning and one at the end of a speed control zone and that Beyer does not disclose such an arrangement.  The examiner disagrees as Beyer does disclose multiple transmitters.  Each transmitter operates as both the beginning of one zone and the end of another zone. That is, two adjacent transmitters cooperate to define a beginning and end of a speed control zone.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618